DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/02/21 have been fully considered but they are not persuasive. 

Regarding claim 1,
 	Applicant argues In particular, the combination of Kamen and Salo fails to teach or suggest “establishing, by a network device intermediary to a client device and a server, communications with the client device via first and second network paths between the client device and the network device, the first network path being different from the second network path” and “establishing, by the network device, communications with the server via a third network path between the server and the network device” as recited in the claims. The Office action does not assert any of the references against these claim elements. Nor do Kamen and Salo teach or suggest the recited features. Moreover, the Examiner indicated that further search and consideration would be required during the Interview. Since Kamen and Salo, alone or in combination, fail to teach or suggest each and every element of Claims 7 and 14, independent Claims 7 and 14 as well as dependent Claims 8, 10, 15, and 17 are patentable and in condition for allowance. Accordingly, withdrawal of the rejection under 35 U.S.C. § 103 of Claims 7, 8, 10, 14, 15, and 17 is respectfully requested.
 	However the examiner disagrees as cited below, Kamen states transmitting to a server.
Kamen states:
[0064] In yet some additional embodiments of the present disclosure, the method may include the acts of encrypting, by the medical device (or the first or second hub), the data prior to communicating the data from the medical device to the first hub via the Local Area Network; receiving the at least one packet over the network through one or more communications channels (e.g., two communications channels) by a second hub; routing the data from the second hub to an enterprise server; and/or decrypting, by the enterprise server, the data for processing by the enterprise server.

 	

    PNG
    media_image1.png
    597
    721
    media_image1.png
    Greyscale


At least in the above cited portions Kamen teaches transmitting to a server (e.g. third path) from the second hub (e.g. intermediary device). Hence Kamen teaches the amended limitations “establishing, by a network device intermediary to a client device and a server, communications with the client device via first and second network paths between the client device and the network device, the first network path being different from the second network path” and “establishing, by the network device, .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1, 4, 10, 17, 25 is/are rejected under 35 U.S.C. 102 as being anticipated over Kamen (Pub No 20140195639).

Regarding claim 7 and 14 and 25,
 	Kamen teaches a method comprising:
 	establishing, by a network device intermediary to a client device and a server, communications with the client device via first and second network paths between the client device and the network device, the first network path being different from the second network path; (interpreted as first hub may be configured to communicate the first application-layer packet over a first cellular network of the at least one cellular network. The first hub is configured to communicate the second application-layer packet over a second cellular network of the at least one cellular network, see Kamen para [0081], [0098]).
 	establishing, by the network device, communications with the server via a third network path between the server and the network device; (interpreted as the second hub is configured to route the data to the enterprise server such that the enterprise server is configured to decrypt the data, see para [0080])
 	receiving, by the network device via the first network path from a client device, a first plurality of packets directed to a first network application executable by the server; (interpreted as The first hub may be configured to communicate the first application-layer packet over a first cellular network of the at least one cellular network. see Kamen para [0081], [0098]).
	receiving, by the network device via the second network path from the client device a second plurality of packets directed to a second network application executable by the server; (interpreted as The first hub is configured to communicate the second application-layer packet over a second cellular network of the at least one cellular network, see Kamen para [0081], [0098]).
 	combining, by the network device, the first plurality of packets and the second plurality of packets into a third plurality of packets based at least on application-layer sequence numbers of the first plurality of packets and the second plurality of packets; (interpreted as When the data reaches the second hub 20, the second hub 20 reassembles the data using the sequence numbers, see Kaman para para [0098]).
 	providing, by the network device via the third network path to the server, the third plurality of packets according to the sequence (interpreted as the second hub is configured to route the data to the enterprise server such that the enterprise server is configured to decrypt the data, see para [0080]).

Regarding claim 10 and 17,
 	Kaman teaches the method of claim 7, wherein the first network path comprises a different transport layer connection than the second network path (interpreted as The data may be encrypted by the transmitting one of the hubs 12, 20… Any encryption may be used, such as public-key encryption, symmetric-key encryption, session-key encryption, Advanced Encryption Standard ("AES"), Data Encryption Standard ("DES"), Triple DES, Hypertext Transfer Protocol Secure ("HTTPS"), Transport Layer Security ("TLS"), see Kaman para [0101]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamen (Pub No 20140195639) further in view of Grilli (Pub No 20050193309).

Regarding claim 8,
  	Kaman teaches the method of claim 7, wherein combining the first plurality of packets and the second plurality of packets further comprises:
 	combining the first plurality of packets and the second plurality of packets in the sequence according to a sequence number of the application-layer header of each of the first plurality of packets and the second plurality of packets; and (interpreted as When the data reaches the second hub 20, the second hub 20 reassembles the data using the sequence numbers, see Kaman para para [0098]).
 	However does not teach removing the sequence number from the application-layer header of each of the first plurality of packets and the second plurality of packets before providing the third plurality packets to the server via the third network path.

	It would have been obvious to one of ordinary skill in the art to combine the system taught by Kaman with the removing of sequence numbers as taught by Grilli since it is known in the art of remove sequence numbers after using them to remove information not needed anymore.

 	Claim 9, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamen (Pub No 20140195639) further in view of Thompson (Pub No 20020115407).

Regarding claim 9 and 16,
  	Kaman teaches method of claim 7, wherein combining the first plurality of packets and the second plurality of packets in the sequence further comprises aggregating all of the first plurality of packets in the third plurality of packets prior to any of the second plurality of packets, responsive to a first data type of the first plurality of packets being different from second data type of the second plurality of packets.
 	Thompson teaches combining the first plurality of packets and the second plurality of packets in the sequence further comprises aggregating all of the first plurality of packets in the third plurality of packets prior to any of the second plurality of packets, responsive to a first data type of the first plurality of packets being different from second data type of the second plurality of packets (interpreted as Particularly, a wide variety of schemes of prioritization according to content type can be employed, however, priority of (1) HTML, (2) gif (3) CSS and (4) js, in that particular sequence of transmission according to data type, has been determined to work well in wireless transmissions, such as in the system 10. Of course, this particular sequence of priority as to data types transmitted is not absolute or necessary, and other sequences of prioritization can be appropriate or desirable according to all circumstances of the system 10 and its operations, see para [0046])
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Kaman with the different priority as taught by Thompson since it is known in the art to organize transmissions based on certain types  

Claim 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamen (Pub No 20140195639) further in view of Salo (Pat No 8745185) and Ratnasingham (Pub No 20170289027).

Regarding claim 11 and 18,
  	Kaman teaches method of claim 7, wherein: however does not teach the first client application includes a software-defined WAN (SD-WAN) agent; and routing paths of the first network path are determined within a first autonomous system different from a second autonomous system within which routing paths of the second network path are determined.
 	Ratnasingham teaches the first client application includes a software-defined WAN (SD-WAN) agent; and routing paths of the first network path are determined within a first autonomous system different from a second autonomous system within which routing paths of the second network path are determined (interpreted as the first client application includes a software-defined WAN (SD-WAN) agent; and routing paths of the first network path are determined within a first autonomous system different from a second autonomous system within which routing paths of the second network path are determined.
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Kaman with the different transport layer as taught by Ratnasingham since it would have been a simple substitution providing expected results of using autonomous routing systems. 

	It would have been obvious to one of ordinary skill in the art to combine the system taught by Kaman with the different priority routes as taught by Chawla since it is known in the art of communications to route higher priority data in better paths. 

Claim 12-23, 19-20, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamen (Pub No 20140195639) further in view of Sze (Pub No 20200236043).
 	
Regarding claim 12 and 19 and 26,
 	Kamen teaches the method of claim 7, however does not teach further comprising: receiving, by the network device via the third network path from the server a fourth plurality of packets of the first network application directed to the client device;
 	splitting, by the network device, the fourth plurality of packets into a first portion and a second portion; and
 	transmitting, by the network device, the first portion of the fourth plurality of packets via the first network path and the second portion of the fourth plurality of packets via the second network path, the client device configured to combine the first portion and the second portion.

 	Sze teaches further comprising: receiving, by the network device via the third network path from the server a fourth plurality of packets of the first network application directed to the client device; (interpreted as 402 to 404 transmission fig. 4)
 	splitting, by the network device, the fourth plurality of packets into a first portion and a second portion; and (interpreted as A smart scheduler 160 is configured to route the packets such that the potentially time varying latency of the various links is taken into account in real time. This leads to a case in which the scheduler 160 would send packets only down Connections 1 and 2, since all packets could be acknowledged more quickly than even one packet could be sent via Connection 3 (e.g., based on the RTT), see para [0207])
 	transmitting, by the network device, the first portion of the fourth plurality of packets via the first network path and the second portion of the fourth plurality of packets via the second network path, the client device configured to combine the first portion and the second portion. (interpreted as Assuming no dropped packets, and no congestion on the network, the packets would arrive in order and the sequencer 162 would simply pass the packets through in order without the need for re-ordering or buffering, see para [0215]. Also see The previous examples describe TCP acceleration for data being sent from endpoint 102 to 110. The same descriptions apply for data being sent in the opposite direction, see para [0153]).

Regarding claim 13 and 20,
  	Kaman in view of Sze teaches the method of claim 12, further comprising adding a sequence number to an application-layer header of each of the fourth plurality of packets, by the network device, prior to transmission of the first portion and second portion. (interpreted as In some embodiments, the at least one application-layer packet includes first and second application-layer packets. The first hub is configured to add a first sequence number to a first header of the first application-layer packet and to add a second sequence number to a second header of the second application-layer packet, see Kamen para [0081]).

Claim 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamen (Pub No 20140195639) further in view of Chawla (Pub No 20150026313).


  	Kaman teaches the method of claim 7, wherein the first network path has a first quality of service (QoS) level and the second network path has a different second QoS level; and wherein the first plurality of packets are sent via the first network path rather than the second network path based on a traffic type of the first plurality of packets and the first QoS level.

 	Chawla teaches wherein the first network path has a first quality of service (QoS) level and the second network path has a different second QoS level; and wherein the first plurality of packets are sent via the first network path rather than the second network path based on a traffic type of the first plurality of packets and the first QoS level. (interpreted as if a first transmission path in network 201 provides a QoS guarantee at a first known level (or no QoS guarantee at all) and a second transmission path in network 202 provides a QoS guarantee at a second known level, node 211 might transmit some of the packets via the first transmission path, at task 604, and some via the second transmission path, at task 605, see para [0078]).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Kaman with the different priority routes as taught by Chawla since it is known in the art of communications to route higher priority data in better paths. 

	Claim 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamen (Pub No 20140195639) further in view of Maiya (Pub No 7230918).

Regarding 22 and 24,

 	Maiya teaches wherein the first network path is assigned to communicate packets of a first priority and the second network path is assigned to communicate packets of a second priority different from the first priority. (interpreted as Multilink bundles can carry a mix of digital data and real-time traffic, such as voice data. Voice data can be given priority by being assigned to a priority queue that gets priority over other data queues. A multilink load-scheduling algorithm distributes the voice packets in the priority queue among all the different links in the multilink bundle. This Quality of Service (QoS) queuing arrangement is known as Low Latency Queuing (LLQ), where the Priority Queue (PQ) is used for voice, and a Class Based Weighted Fair Queue (CBWFQ) is used for other data, see col 1 lines 35-40).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/OMER S MIAN/Primary Examiner, Art Unit 2461